Exhibit 10.48

 

MICRO THERAPEUTICS EXECUTIVE INCENTIVE COMPENSATION PLAN

 

ARTICLE I

GENERAL PROVISIONS

 

1.1 Purpose. The purpose of the Executive Incentive Compensation Plan (the
“Plan) is to assist Micro Therapeutics, Inc. (the “Company”) in promoting and
rewarding covered executives for achieving the goals and objectives that promote
the interests of the Company and its stockholders.

 

1.2 Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have the authority to interpret and construe
the Plan and to adopt all necessary rules and regulations for administering the
Plan. All decisions and determinations of the Committee with respect to the Plan
shall be final and binding on all parties.

 

ARTICLE II

PARTICIPATION

 

2.1 Eligibility and Participation. Employees, including without limitation
executive officers, of the Company shall be eligible to participate in the Plan.
The Committee shall have the sole and absolute authority to designate actual
participants in the Plan (“Participant”) from among those eligible persons set
forth in the first sentence of this Section 2.1.

 

ARTICLE III

PLAN AWARDS

 

3.1 Establishment of Performance Goals, Amount of Bonus Pool and Target Bonus.
Following the beginning of each fiscal year of the Company (“Plan Year”), the
Committee shall, in its sole and absolute discretion, determine the amount of
the annual bonus pool for such Plan Year (the “Bonus Pool”) and the individual
and corporate performance goals (the “Performance Goals”) for each Participant
for such Plan Year. The Performance Goals may relate to the Company, to
individual Participants or such other criteria as the Committee shall, in its
sole and absolute discretion, deem appropriate, including without limitation the
criteria attached hereto as Exhibit A. The Committee shall establish the amount
of the Bonus Pool to which each Participant may be eligible (the “Target Bonus”)
by multiplying each Participant’s base rate of salary by a percentage value
assigned by the Committee to each Participant.

 

3.2 Evaluation of Performance Goals for Prior Plan Year. Within ninety (90) days
following the end of each Plan Year, the Committee shall, in its sole and
absolute discretion, determine the extent to which the Performance Goals for the
previous Plan Year have been attained. If the Committee determines that less
than 80% achievement of the goals for Company performance for the previous Plan
Year have been attained (the “Corporate Goals”) then each Participant shall not
receive any portion of his or her Target Bonus. If the Committee determines that
some or all of the individual Performance Goals for the previous Plan Year have
been attained by a Participant, subject to attainment of at least 80% of the
Corporate Goals, the Committee shall assign a percentage of the Target Bonus
payable to such Participant by determining the value of each individual
Performance Goal to the Company and the extent to which the individual
Performance Goals have been attained by such Participant (“Allocation”). The
Committee, in its sole and absolute discretion, may determine that a
Participant’s Allocation for the Plan Year shall be less than or more than the
amount earned by such Participant



--------------------------------------------------------------------------------

under the Plan. Only Participants who are performing services for the Company as
of the last day of any Plan Year shall be eligible to receive an Allocation for
such Plan Year. Whether an individual is performing services for the Company
shall be determined by the Committee.

 

3.3 Payment of Benefits. The Company shall pay the Allocation due to a
Participant in cash compensation, less applicable payroll and other
withholdings, within thirty (30) days following the Committee’s determination as
set forth in Section 3.2. All payments made by check under the Plan shall be
delivered in person or mailed to the last address of a Participant or deposited
to the Participant’s direct deposit account on file with the payroll department
of the Company. Each Participant shall be responsible for furnishing the Company
with the Participant’s correct current address.

 

ARTICLE IV

MISCELLANEOUS MATTERS

 

4.1 No Enlargement of Employee Rights. Nothing in the Plan shall be construed to
create or imply any contract of employment between any Participant and the
Company, to confer upon any Participant any right to continue in the employ of
the Company or to confer upon the Company any right to require any Participant’s
continued employment.

 

4.2 Rights Not Alienable. Any rights provided to a Participant under the Plan
may not be assigned, transferred or alienated, except by will or pursuant to the
laws of descent and distribution, and shall be earned only by the Participant.

 

4.3 Other Compensation Plans. The adoption of the Plan shall not affect any
other compensation plans in effect for the Company, nor shall the Plan preclude
the Company from establishing any other forms of compensation for employees,
officers or directors of the Company.

 

4.4 Amendment and Termination of Plan. The Company may amend, modify or
terminate the Plan at any time, but any such amendment, modification or
termination shall not adversely affect any rights of the Participants with
respect to the Plan, which had been awarded prior to such amendment,
modification or termination.

 

4.5 Governing Law. To the extent not preempted by federal law, the Plan shall be
determined in accordance with the laws of the State of California.



--------------------------------------------------------------------------------

Exhibit A

 

General Performance Goals

 

Performance Goals may include financial and other criteria including, but not
limited to, the following: Company revenue, profitability, market share, EBITDA,
net loss or profit, debt and equity financings, product development and
launches, product extensions, product cost improvements, strategic alliances,
regulatory and other approvals, customer satisfaction, employee satisfaction and
product performance.